215 F.2d 681
94 U.S.App.D.C. 311
COLEMAN,v.UNITED STATES.WITHERSPOONv.UNITED STATES.
Nos. 12076, 12077.
United States Court of Appeals, District of Columbia Circuit.
Argued June 23, 1954.Decided July 15, 1954.

[94 U.S.App.D.C. 312] Miss Hazel P. Tucker, Washington, D.C., for appellants
Mr. Harold H. Greene, Asst. U.S. Atty., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis A. Carroll and Paul F. Leonard, Asst. U.S. Attys., were on the brief, for appellee.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellants were jointly indicted under Sec. 22-1506, D.C. Code (1951), for unlawfully dealing, playing and practicing upon one Raymond Smith the confidence game and swindle known as three-card monte.  They appeal from their conviction contending, inter alia, that the court erroneously admitted in evidence certain articles seized by the arresting officers at the time of arrest.  A motion to suppress this evidence, filed pursuant to Rule 41(e), Fed.  R. Crim.  Proc., 18 U.S.C., was denied.


2
Whether the crime charged is a misdemeanor because so designated by Sec. 22-1506, supra, or is a felony because punishable by imprisonment for more than one year, see 18 U.S.C. § 1 (1952), we think the evidence as to what the officers saw transpiring justified them in making the arrest without a warrant.  The articles seized as an incident to the valid arrest were accordingly not inadmissible in evidence.


3
In other respects as well the appellants were fairly tried and convicted.


4
Affirmed.